                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

CLAY E. RUSSELL,

                     Plaintiff,
                                                      Case No. 18-CV-1759-JPS
v.

CITY OF MILWAUKEE HOUSING,
ANTONIO PEREZ, CITY OF                                                 ORDER
MILWAUKEE HOUSING AUTHORITY
PUBLIC SAFETY, G. MOORE, J.
SANTOS, and J. CRAINEY,

                     Defendants.


        Plaintiff, proceeding pro se, filed a complaint in this matter and a

 motion for leave to proceed in forma pauperis. (Docket #1 and #2). In order

 to allow a plaintiff to proceed without paying the $400 filing fee, the Court

 must first decide whether the plaintiff has the ability to pay the filing fee

 and, if not, whether the lawsuit states a claim for relief. 28 U.S.C. §§ 1915(a),

 (e)(2)(B).

        On the question of indigence, although Plaintiff need not show that

 he is totally destitute, Zaun v. Dobbin, 628 F.2d 990, 992 (7th Cir. 1980), it

 must be remembered that the privilege of proceeding in forma pauperis “is

 reserved to the many truly impoverished litigants who, within the District

 Court’s sound discretion, would remain without legal remedy if such

 privilege were not afforded to them,” Brewster v. N. Am. Van Lines, Inc., 461

 F.2d 649, 651 (7th Cir. 1972). Plaintiff’s motion states that his only income is

 from Social Security disability insurance, and his monthly expenses nearly

 equal the amount of that benefit. (Docket #2). In light of these

 representations, the Court finds that Plaintiff is indigent for purpose of
prepaying the filing fee. He will be granted leave to proceed in forma

pauperis.

       Notwithstanding the payment of any filing fee, however, when a

plaintiff asks leave to proceed in forma pauperis, the Court must screen the

complaint and dismiss it or any portion thereof if it has raised claims that

are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A claim is legally

frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Hutchinson ex rel. Baker v. Spink, 126 F.3d

895, 900 (7th Cir. 1997). The Court may dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327.

       To state a cognizable claim under the federal notice pleading system,

a plaintiff is required to provide a “short and plain statement of the claim

showing that he is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary to plead specific facts; rather, the plaintiff’s statement need only

“give the defendant fair notice of what the…claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that offers

“labels and conclusions” or “formulaic recitation of the elements of a cause

of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 555). To state a claim, a complaint must contain

sufficient factual matter, accepted as true, “that is plausible on its face.” Id.

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing


                                  Page 2 of 5
Twombly, 550 U.S. at 556). The complaint allegations “must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555

(citation omitted).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: 1) he was deprived of a right secured by the Constitution or laws

of the United States; and 2) the deprivation was visited upon him by a

person or persons acting under color of state law. Buchanan-Moore v. Cnty.

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S.

635, 640 (1980). The court is obliged to give the plaintiff’s pro se allegations,

“however inartfully pleaded,” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff alleges that he resides in public housing provided by the

City of Milwaukee. (Docket #1 at 2). On September 6, 2018, two Milwaukee

Housing Authority Public Safety Officers, Defendants J. Santos and J.

Crainey, searched Plaintiff’s residence without his consent. Id. Plaintiff says

they entered on “false allegations,” namely that a smoke alarm had been

triggered, when this was not the case. Id. Plaintiff does not explain what

happened after the search, if anything. Id.

       Plaintiff’s allegations, viewed generously, state a claim under the

Fourth Amendment. The Fourth Amendment proscribes unreasonable

searches and seizures by government officials. U.S. Const. amend. IV.

Maintaining the sanctity of one’s person and home from police intrusion is

the primary goal of the Fourth Amendment. Hawkins v. Mitchell, 756 F.3d

983, 991 (7th Cir. 2014). This protection may give way, however, if the police

have a search warrant or some other recognized justification for searching

a person or property. Johnson v. Manitowoc Cnty., 635 F.3d 331, 335 (7th Cir.


                                   Page 3 of 5
2011). Though his complaint is sparse on detail, the Court can infer that the

public safety officers were acting under the color of law and that their

search of Plaintiff’s apartment was not supported by adequate justification.

Whether the facts bear this out, or whether the officers have any procedural

or substantive defenses for their actions, must be determined at a later date.

None of the other defendants have factual allegations tying them to any

alleged wrongdoing, and so they will be dismissed.

       Federal Rule of Civil Procedure 4(c)(3) provides that the Court must

order service by the U.S. Marshal if a plaintiff is authorized, as he is in this

case, to proceed in forma pauperis under 28 U.S.C. § 1915. See Williams v.

Werlinger, 795 F.3d 759, 760 (7th Cir. 2015). However, Congress requires the

U.S. Marshals Service to charge for making or attempting such service. 28

U.S.C. § 1921(a). The current fee for waiver-of-service packages is $8.00 per

item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2),

(a)(3). Although Congress requires the Court to order service by the U.S.

Marshals Service precisely because in forma pauperis plaintiffs are indigent,

it has not made any provision for these fees to be waived either by the Court

or by the U.S. Marshals Service. Thus, the Court will allow Plaintiff to elect,

within fourteen days, whether he desires service by the U.S. Marshal or

whether he will obtain service of his own accord. If Plaintiff wants to effect

service himself, he should simultaneously file a request for the Clerk of the

Court to issue a service packet to him.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Docket #2) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendants City of Milwaukee

Housing, Antonio Perez, City of Milwaukee Housing Authority Public


                                  Page 4 of 5
Safety, and G. Moore be and the same are hereby DISMISSED from this

action;

          IT IS FURTHER ORDERED that Plaintiff shall file, within fourteen

days, a notice indicating which method of service he desires.

          Dated at Milwaukee, Wisconsin, this 8th day of November, 2018.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 5 of 5
